 TECHNICOLOR GRAPHIC SERVICESTechnicolor Graphic Services, Inc. and InternationalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United Statesand Canada, AFL-CIO. Case 12 CA 8134September 27, 1979DECISION AND ORDERBY ClIAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.I.OOn June 6, 1979, Administrative Law Judge Mor-ton D. Friedman issued the attached Decision in thisproceeding. Thereafter, counsel for the GeneralCounsel and the Charging Party filed exceptions anda supporting brief. Respondent filed a brief in supportof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The Charging Party and counsel for the General Counsel have exceptedto certain credibility findings made by the Administrative Law Judge. It isthe Board's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect. Stan-dard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard in Titusville, Florida, upon the complaint ofthe General Counsel issued May 2, 1978, which complaintis based upon a charge filed on April 6, 1978, by Interna-tional Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Can-ada, AFL-CIO, herein called the Union. The complaintalleges, in substance, that Technicolor Graphic Services,Inc., hereinafter called Respondent or the Company. dis-criminatorily transferred its employee, Roland R. Williams,to a lower paying position in retaliation for Williams' ac-tivities as steward for the Union. In its duly filed answer,Respondent admits the transfer, but denies any unlawfulmotivation for the same.At the hearing, all parties were represented and weregiven full opportunity to be heard, to present evidence andto make oral argument. Thereafter, briefs were filed bycounsel for the General Counsel and Respondent.Upon the entire record. and upon due consideration ofthe briefs submitted b the parties, and upon my observa-tion of the witnesses, I make the following:FINDINGS OF FA(II. TIE BUSINESS ()F RESPONI)INTRespondent, a Delaware corporation, maintains an officeand place of business located at Kennedy Space Center,Florida, where it is engaged in the business of providingphotographic and optical support services to the UnitedStates Air Force. During the 12-month period immediatelypreceding the issuance of the complaint herein. a represent-ative period, Respondent performed services of a value inexcess of $50,000 for the United States Air Force. It is ad-mitted, and I find, that the Respondent is an emplover en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. HE LABOR ORGANIZATION INVOI VEDIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLE(;EI) UNFAIR LABOR PRA(CTI(CESA. Background and IssuesFor a number of years before the events with which thiscase is concerned, Respondent and the Union have had acontractual bargaining relationship which relationship wasstill an ongoing one at the time of the events herein. Thecollective-bargaining agreement related to the issues of thiscase was effective from February 15, 1976 to February 14,1979.This agreement contains, inter alia, a seniority provisionfor union stewards which reads as follows:'During their terms of office all duly elected or ap-pointed union stewards will have top seniority for pur-poses of layoff as long as they are capable of perform-ing the work then available.Counsel for the General Counsel contends that Respondenttransferred union steward Roland Williams from a higherpaying job to a lower paying job in violation of the forego-ing contract provision and contrary to the Respondent'scustomary application thereof because Respondent re-sented Williams' activities directly connected with his stew-ardship.t Sec. 11.9 of the bargaining agreement.245 NLRB No. 67473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent contends however, that the transfer wasmade in compliance with the said "super seniority" clauseand not contrary to its usual application because (a) theclause was not applicable under the circumstances inas-much as Williams knew when he was placed in a betterpaying job that it might only be temporary and that theperson whom he replaced might return to work, and (b)Respondent bore no animosity toward Williams for hisunion activities as steward or otherwise.2B. The EventsRespondent employs, in its quality control section at itsKennedy Space Center facility, two employees with theclassification of photo quality control specialist. At thetimes material hereto, these two individuals were paid asalary of $480 per week. In January 1977, John Hunter, aunion member who was one of the two employees workingin this position, became unable to work because of a seriousback problem and, after using up his vacation and paid sickleave time, was placed on sick leave without pay in accord-ance with the provisions therefore in the bargaining agree-ment which allows up to 2 years of sick leave.'In June 1977, pursuant to this provision, Hunter wasgranted an extended 6-month sick leave and, at that time,Respondent decided to find a replacement for Hunter be-cause Respondent could not be assured when, or if, Hunterwould be able to return to work. Harry Van Riper, vicepresident and general manager of Respondent's Florida op-erations, instructed Edmond J. Dabrowski, supervisor ofthe quality control section at Cape Kennedy, to conductinterviews to recruit an individual to take Hunter's place. Inaccordance with this directive, Dabrowski interviewed ap-proximately five individuals, among them Roland R. Wil-liams. In the case of each individual who was interviewedby Dabrowski, the latter informed the person being inter-viewed for the position that although Hunter's conditionwas such that it was doubtful that he would return, never-theless, the position might be temporary, if indeed, Hunterdid return to the job.The interviews having been completed, Dabrowski se-lected Williams for the position. Up to that time, Williamshas worked for several years an an instrument camera spe-cialist at Respondent's facility at Patrick Air Force Base,some 30 to 40 miles from the Cape Kennedy facility. Hissalary as a camera instrumentation specialist at all timespertinent to this proceeding was $461 per week, $19 perweek less than that which was paid to the photo qualitycontrol specialist.'2 There are some derivative and credibility issues also.I Art. Vil, sec. 8.4 of the bargaining agreement.4 From credited portions of the testimony of Van Riper, Dabrowski, andWilliams. Although Williams testified, and was supported in his testimonyby the testimony of Andrew J. Younger, a union representative, that he wasnot informed by Dabrowski or anyone else that the position of photo qualitycontrol specialist might be temporary, I credit Van Riper and Dabrowski tothe extent that their testimony established that Williams was, indeed, soinformed. In the first instance, counsel for the General Counsel asked to seeall the interview checklists which were used by Dabrowski in interviewingthe individuals and was satisfied that, on each of the checklists, there was acheckmark alongside the section of the sheets marked "Hunter return possi-ble." Dabrowski had these sheets typed up and Xeroxed before the inter-Shortly after Williams was elevated to the higher positionof photo quality control specialist, in September 1977, EdLamoureux, a union steward, informed union representa-tive Younger that he no longer wished to be a union stew-ard. Younger instructed Lamoureux to poll the employeesin the unit for which Lamoureux was the steward, to deter-mine who they desired to act as their steward. Thereupon,Lamoureux suggested several names to the individuals whowere involved in choosing the steward and, at the finish ofthe polling, Lamoureux infbrmed Younger the employeesdesired Williams to be their steward.'As noted, Williams became steward on September 28,1977. On November 9, 1977, Van Riper informed Youngerthat Respondent's supply supervisor, Franco, had informedVan Riper that Williams was spending quite a hit of timeback in the supply area. This, according to Van Riper, wasnot in Williams' normal work area. Van Riper evidentlyassumed that Williams, in his positions as steward, wasspending too much time out of the department in which henormally worked. Therefore, Van Riper instructed QualityControl Supervisor Dabrowski to speak to Williams aboutthe matter. As a result of this instruction to Dabrowski, thelatter spoke to Williams about Williams spending too muchtime as a steward outside the department. Dabrowski alsoexplained to Williams that there were cost code cards uponwhich Respondent required an entry every time an em-ployee went from the department for any reason. It wasalso necessary to note thereon the time that a stewardwould spend outside the department on union business.Dabrowski explained to Williams that the latter would haveto receive permission to leave his work to attend to unionmatters. It should be noted that, thereafter, Williams com-plied with these requirements and there were no furthercomplaints about Williams in regard thereto.'views so that they were all uniform. In order to discredit Dabrowski's testi-mony that he did pass the information on to each person interviewed thatHunter might return, it would be necessary for me to find that these sheetswere made up subsequent to the events for the purpose of the heanng andthat the checkmarks were placed thereon at a later date. I cannot do thisafter observing the demeanor of both Dabrowski and Van Riper. Addition-ally, other testimony in the case establishes the fact that during Hunter'sinability to work, and while Williams was occupying the position of photoquality control specialist. Hunter spoke to both Leonard Rochefort, theother photo quality control specialist, and to Williams to inform them he wastrying to have his doctor qualify him for return to work. In these circum-stances, logic dictates that Williams was, indeed, informed, before he ac-cepted the higher position, that it might come to an end if Hunter returned towork.I From credited testimony of Younger. Although Respondent has arguedthat there is a difference with regard to the application of the superseniorityclause as to stewards who are elected and stewards who are merely ap-pointed by the Union, for the purposes of the decision herein, it is not neces-sary to make such a distinction.6 In connection with the foregoing, Younger testified that when Williamswas appointed steward, Van Riper called Younger and told the latter thatVan Riper did not Williams to be steward. Furthermore, Younger testifiedthat in the November conversation with Van Riper in which Van Riperinformed Younger that Williams was spending too much time in the supplysection, Van Riper used the words "fnvolous union matters." Although VanRiper did not specifically deny that he used the word frivolous, he did statethat these were not words which he would normally use. I credit Van Riperover Younger in this respect because of my observation of the two and alsobecause Van Riper did not attempt on the witness stand to deny completelythat he used these words, but did attempt to recall what was said. He couldhave more easily denied the matter. In all other respects, Van Riper's testi-mony was quite similar to that of Younger. With regard to the earlier inci-dent which Younger testified that Van Riper stated that he did not want474 TECHNICOLOR GRAPHIC SERVICESIn late October or early November 1977, Williams beganto receive inquiries from nonrepresented clerical employeesas to whether these individuals could be represented by theUnion. Although Williams spoke to Younger concerningthis matter, at first Younger did not act upon the request.However, Williams finally prevailed and Younger gave tohim union designation cards to be signed by the individualswho desired representation. Williams thereupon, on hislunch hour and breaks, but not on company time, did dis-tribute a few cards in various departments at Cape Ken-nedy and eventually received back four signed cards whichWilliams turned over to Younger. As a result of this activityon the part of Williams, Younger filed a petition for repre-sentation on behalf of the clerical employees and statisticalanalysts on March 27, 1978.It should be noted, that although as shop steward, Wil-liams did not file any formal grievances, he did discuss anumber of employee problems with various supervisors.However, Respondent's supervisors and members of thehierarchy uniformly testified credibly that Lamoureux. whopreceded Williams as steward, was a much more activesteward and filed more grievances than did Williams.At one time during his stewardship in January 1979,while he occupied the higher paying position, Williamsspoke to Edwin Bowker, Respondent's operations managerand second in command to Van Riper, about the use ofcrude and vulgar language and the telling of off-color sto-ries in the presence of an unrepresented female employeewho was secretary to supply supervisor Franco. Bowkerthanked Williams and said that he appreciated the informa-tion and would look into the matter.In connection with Williams assisting in organizing theunorganized clerical employees, the layout of the office inwhich Williams worked becomes somewhat material. In theroom in which Williams worked were Williams, Rochefort.and a clerk typist. Dabrowski's office was in a room along-side the room in which the two specialists worked with thetypist. In order to leave his office to go to other parts of thefacility, he had to pass through the room where the otherthree were working. Therefore, when Williams was talkingto the clerk typist with regard to the latter's desire to be-come a member of the Union and be represented by theUnion, it was possible for Dabrowski to overhear such con-versation. However, it should also be noted, that Dabrow-ski, whom I have credited in other matters, specifically de-nied that he had any knowledge of Williams' activity in thisregard.During this entire period of time while Williams was inthe higher paying position and also acting as the steward.employee Hunter was receiving medical treatment for hisback. From time to time. Hunter not only spoke to Roche-fort and even to Williams, but quite frequently spoke andwrote to Van Riper. Van Riper was doubtful. during mostof this period, as to the possibility of Hunter's returning towork because little progress was made, at first, in Hunter'sWilliams to become a steward I find and conclude that although Van Ripercompletely denied making such a statement. it might well have been thatbecause of Williams' position as a photo quality control specialist. Van Riperwas concerned that union matters could interfere with Williams' work. Inany event. I find and conclude that, in view of my decision herein. it is notnecessary to resolve this particular conflict of testimon?recovery. However, after a second 6-month extension ofsick leave pursuant to contract was given to Hunter. Hunt-er's condition evidently improved. Van Riper was ex-tremely cautious about Hunter's possible return because itHunter's ability to perform would be limited., his basic use-fulness to Respondent would have been limited. This is sobecause the job often required climbing ladders to camerasand other physical work involving the back such as bendingover and reaching. Finally, however, after some correspon-dence between Hunter and Van Riper, and between VanRiper and Hunter's physician, Hunter's physician, onMarch 22. 1978, by letter. informed Van Riper. in the doc-tor's opinion, Hunter's condition had improved to the de-gree that Hunter could return to his job with only minorlimitations which would not effect his performance.In view of this report from Hunter's doctor. Van Riperdecided that Hunter could return to the position of photoquality control specialist which Williams was filling at thattime. Because there were only two positions in that classifi-cation, the return of Hunter resulted in a surplus of employ-ees for the position. Van Riper instructed Dabrowski toinform Williams that the latter would be transferred backto his former position as instrumentation camera specialist.As a result of these instructions, on March 30, 1978. whileWilliams was at Patrick Air Force Base to make a check forthe quality control department, Dabrowski came to thebase from Cape Kennedy and gave to Williams an officialnotice of Williams' transfer back to his former position. Thetransfer was made effective as of April 17. 1978.Although Williams thereafter filed a grievance regardingwhat he considered a demotion and what the Union consid-ered a transfer back in violation of the above-quoted super-seniority clause of the contract, Williams has not beenplaced back in the quality control department positionwhich he held from July 1977 to April 1978. It should benoted in connection therewith that Hunter, in terms ofyears of time in the quality control position, was the mostsenior and that Rochefort had almost as much time asHunter. Of course, Williams only had the period of ap-proximately 8 months and was without question, in theterms of service in that position, the most junior of the threeindividuals involved.Because the Respondent refused to entertain the griev-ance, the charge in the instant case was filed.In connection with the contract clause involved, in 1975,an employee by the name of Jowers was bumped out of hisposition by a union steward under a similar superseniorityclause included in the contract in force at that time betweenthe Union and Respondent. Respondent took the position,at that time, that it had the right to do so because there wasa layoff as a result of the government contract being cutback and therefore the steward had a superior right to theposition even though he did not have seniority in terms oftime spent in the particular position involved. In Respon-dent's letter to Younger dated November 5. 1975. whichletter was signed by Van Riper, Respondent relied upon theBoard case of Dairolea Cooperative Inc.,' in which theBoard held that a contract clause providing superseniorityfor stewards in event of layoff was lawful. Accordingly. in2 19 NL.RB 656 (1975).475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat letter, Van Riper, on behalf of the Respondent, re-jected employees Jowers' grievance.As noted heretofore, Respondent and the Union havehad a substantial history of bargaining. While this lengthyrelationship might not have been one of mutual admiration,it has been singularly free of the mutual antagonism whichso frequently characterizes such relationships. While theRespondent did not stipulate for an election to be held bythe Board for the employees whom Williams helped orga-nize, it can be concluded from the record herein that Re-spondent's opposition to the election was the inclusion ofcertain technical employees in the basically clerical unit.Moreover, the Union represents, and has represented wellover 100 employees in Respondent's Cape Kennedy andPatrick Air Force Bases. Thus, the impact upon Respon-dent of the organizing of no more than approximately ahalf dozen individuals was minimal.C. Discussion and Concluding FindingsCounsel for the General Counsel asserts that Respon-dent's reaction to Williams' organizational efforts broughtabout Respondent's refusal to follow its customary practiceaccorded to stewards regarding the application of thesuperseniority clause. Counsel for the General Counsel restshis conclusion upon several factors. The first is the timing ofthe transfer of Williams to the lower paying position withina day or so after receipt of the petition for representation ofthe employees whom Williams assisted in organizing. Sec-ond, counsel for the General Counsel claims an apparentantagonism harbored by Van Riper against Williams' act-ing as steward from the very inception of Williams' stew-ardship. This, has heretofore been rejected as a fact in cred-iting Van Riper to the effect that he had not expressed suchopposition to Younger. Third, counsel for the GeneralCounsel argues that Respondent had knowledge of the ac-tivity by Williams in organizing the unorganized employeesand asserts that the small shop theory should be appliedhere to infer knowledge. Counsel for the General Counselcites in support of this, the case of Wiese Plow Welding Co.,Inc., 123 NLRB 616 (1959).While, at first blush, it would seem from a perusal of thefacts upon which the foregoing contentions of counsel forthe General Counsel rest, that the contentions have meritand that Respondent did, indeed, demote and transfer Wil-liams to the lower paying job in retaliation for the latter'sunion activities as a steward. However, further consider-ation of the facts leads to an opposite conclusion. Earlier inthis Decision, in the recital of the facts, it has been deter-mined logic dictates that when Williams accepted the posi-tion of photo quality control specialist, for which the rate ofpay was higher than his usual position, he had knowledgeof the possibility of Hunter's return to work at some time inthe future. Thus, although as General Counsel argues, thecollective-bargaining agreement does not contain a provi-sion for temporary employees, nevertheless, Williams knewat all times that his position in the higher paying job mightbe brought to an end by Hunter's return. Thus, at the veryoutset, to Williams' knowledge his placement in the higherpaying position was not necessarily permanent. With re-gard to Respondent's knowledge of the organizing of theunorganized clerical employees, in addition to the denials ofsuch knowledge by the respective supervisors of the depart-ments in which the clericals whom Williams sought to orga-nize worked, there is the factor that this is not a small shopas envisioned by the Board in the recited Wiese Plovw Weld-ing case, supra. The Board has held that the small plantdoctrine is not applicable in every instance.8 In light of thedenials, as stated, together with the lack of detail in the textas to how openly Williams passed out and solicited unionmembership cards, I find and conclude that the GeneralCounsel has failed to establish by a preponderance of theevidence that Respondent had knowledge that Williamsparticipated in organizing the clerical employees.With regard to the issue of motivation, even assumingVan Riper originally opposed the selection of Williams asunion steward, and, furthermore, complained to Youngerregarding the time spent by Williams in the supply depart-ment, Williams was a far less active steward than was hispredecessor, Lamoureux. Thus, Williams' known activitiesas steward were neither of the nature, or the number, whichwould lead to the conclusion that these activities werefound to be so detrimental to Respondent that Respondentwould have decided to ignore any possible contractual obli-gation to retain Williams in the higher paying position. Incoming to this conclusion, I have considered the fact thatVan Riper did complain to Younger. I have also consideredthe fact, as pointed out by counsel for the General Counsel,that Williams' transfer notice was given to him within acouple of days after the Union filed its petition for an elec-tion among the clerical employees. However, I have alsoconsidered Respondent's long history of amicable relation-ships with the Union; the fact that Lamoureux was farmore active and yet was never in any way criticized byRespondent for his activities; the fact that Williams wasstill, at the time of the hearing herein, a steward: the factthat there were and are other stewards in addition to Wil-liams in Respondent's facilities in Florida against whom noaction has ever taken; and the fact that there is an apparentlegitimate business justification for Williams' transfer backto his old position in that there were only two positionsopen in the classification of photo control specialist andHunter. the senior employee who was on extended sickleave, returned, thereby creating a surplus of one employeein that classification.Although the timing of the transfer of Williams back tothis former position as instrumentation camera specialistgives rise to some suspicion that, perhaps, Respondentmade this transfer in retaliation for Williams' union activi-ties, suspicion is not proof. The other factors, recited above,serve to overcome whether suspicion arises with regard tothe timing. While I do not agree with Respondent that Wil-liams' union activities were "de minimis," I find that theywere not so numerous or so irritating that Van Riper wouldhave developed animosity toward Williams. Moreover, withregard to the timing of the transfer back, it coincided withHunter's return to work. I find coincidental Hunter's returnat approximately the same time that the petition for repre-sentation of the clericals was filed. This being so, the timingI Ultra-Sonic De-Burring. Inc of Texas, 233 NLRB 1060, 1062 (19771;ABC Body Works, Inc., 201 NLRB 833 (1973).476 TECHNICOLOR GRAPHIC SERVICESof Williams' transfer to his old position becomes less signif-icant.Accordingly, I find and conclude that the General Coun-sel has failed to prove by a preponderance of the credibleevidence that Respondent discriminated against Williamsfor the latter's union activities.9CONCLUSIONS OF LAW1. Respondent is an employer within the meaning of Sec-tion 2(6) and (7) of the Act.9 In view of my findings and the basis therefore, it becomes unnecessary todetermine, or interpret, the legal impact of the quoted section of the collec-tive-bargaining agreement which bestows superseniority in case of layoffupon union stewards. If, indeed, there is a breach of this clause in Williams'transfer, minus discriminatory motive, the interpretation of the clause be-comes a matter for some tribunal other than the National Labor RelationsBoard.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent in transferring Williams from the positionof photo quality control specialist to instrumentation cam-era specialist has not violated Section 8(a)(3) and (1) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this proceeding. I hereby issuethe following recommended:ORDERI0It is ordered that the complaint herein be. and the samehereby is, dismissed.1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.477